UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       19-CR-111 (PAE)
                        -v-
                                                                            ORDER
 NANCY CREDIDIO,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an emergency motion from counsel for Nancy Credidio asking

the Court to change her sentence of imprisonment to one of home confinement to reflect the

heightened risk that imprisonment poses for her during the present COVID-19 health crisis.

Dkt. 61. The Court will not do so, because a lengthy term of imprisonment is required for Ms.

Credidio for all the reasons reviewed at sentencing. However, the Court would be amenable—if

it has legal authority to do so—to order that she be temporarily released from custody in the

MCC in favor of home incarceration, pending her designation to a longer-term federal prison or

the abatement of the present public health emergency, whichever occurs first. The Court directs

counsel for Ms. Credidio to submit a letter, due 5 p.m. Tuesday, March 31, 2020, setting out the

Court’s authority, if any, to take such action. The Court directs counsel for the Government to

respond by 5 p.m. Wednesday, April 1, 2020.

       SO ORDERED.


                                                           
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: March 30, 2020
       New York, New York
